PER CURIAM.
Appellants seek reversal of a judgment on the pleadings entered in favor of appel-lees.
Appellants filed an amended counterclaim against appellees alleging that appel-lees, who were attorneys of record for plaintiffs Michael McMaster and his wife, caused process to be issued, served and subsequently used for ulterior purposes, resulting in abuse of process. Upon motion by appellees, the trial judge entered judgment on the pleadings in favor of ap-pellees and against appellants.
We have considered the counterclaim and the amended counterclaim and have concluded that the trial judge did not err in entering judgment on the pleadings as it clearly appears that the counterclaims are legally insufficient to state a cause of action against appellees.
We have also considered appellees’ cross-appeal of the order denying them attorneys’ fees and have found it to be without merit.
Affirmed.